Citation Nr: 0736154	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease secondary to service-connected post-traumatic stress 
disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.  
He is a recipient of the Vietnam Service Medal as well as the 
Republic of Vietnam Campaign Medal with Device.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied secondary 
service connection for hypertension and heart disease.  The 
RO issued a notice of the decision in November 2002, and the 
veteran timely filed a Notice of Disagreement (NOD) in April 
2003.  The RO provided a Statement of the Case (SOC) in 
August 2004 and thereafter, in September 2004, the veteran 
timely filed a substantive appeal.  In January and April 
2007, the RO provided a Supplemental Statement of the Case 
(SSOC).    

In October 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 

Although the RO considered direct and secondary service 
connection in its original decision that is the subject of 
this appeal, the veteran limited his claims to secondary 
service connection in his NOD and substantive appeal, and his 
subsequent testimony at the Travel Board hearing addressed 
only secondary service connection.  Under these 
circumstances, the Board finds that the issues on appeal are 
service connection for hypertension and heart disease 
secondary to service-connected PTSD with depression.

Other Matters

In October 2002, the RO granted service connection for 
depression, contributed to by PTSD, rating 10 percent from 
May 17, 2002.  In July 2004, the RO increased the rating, 
which was changed to PTSD with depression, to 50 percent.  In 
a letter dated July 2004, the veteran agreed with the 50 
percent rating.  The veteran's subsequent testimony at the 
hearing did not address the PTSD claim.  Accordingly, this 
issue is not in appellate status.

The Board also notes that the veteran had applied for total 
disability based on individual unemployability (TDIU), which 
the RO denied in its June 2007 decision.  As he has not 
appealed that decision, the claim for a TDIU is not in 
appellate status.


FINDING OF FACT

The relevant competent evidence is at least in equipoise as 
to whether the veteran's hypertension and heart disease were 
caused by his service-connected PTSD. 


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for hypertension and heart disease, as secondary 
to service-connected PTSD, is warranted.  38 U.S.C.A. § 
5107(b)(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for secondary service connection.  
Therefore, no further development is needed with respect to 
the appellant's appeal.

II. Law and Regulations

a. Secondary Service Connection 

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).

III. Analysis

a. Factual Background

A May 1999 treatment note by B.A.B., M.D., related that the 
veteran had no known history of hypertension and that he took 
no medications on a regular basis.  The veteran reported that 
he had smoked a pack of cigarettes per day for 20 years but 
wanted to quit.  His blood pressure was initially 140/104, 
while a second reading was 170/105.  The doctor's impression 
included PTSD "which appears to be fairly mild"; 
"tobacooism"; and hypertension, "possibly labile given 
today is the first doctor's visit he has had [in] some 
time."  The doctor instructed the veteran to check his blood 
pressure at home once a week and return if it remained 
consistently above 140/90.

Medical reports from Central Washington Hospital indicate 
that the veteran suffered a heart attack in November 1999.  
Upon admission, the veteran was diagnosed with severe 
multivessel coronary artery disease and chronic cigarette 
smoking.  His blood pressure was 147/97.  Subsequent readings 
were "moderately elevated."  Although he had no prior 
history of heart disease, the doctor related that "he thinks 
he has been hypertensive for 10 or 15 years."  He 
subsequently underwent a five vessel coronary bypass surgery.

December 1999 progress notes by Dr. B.A.B. indicate that the 
veteran's blood pressure fluctuated between 97/60 and 118/78.  
He was diagnosed with quiescent coronary artery disease, 
status post coronary artery bypass grafting, and 
hypertension, "which has been somewhat labile in nature and 
has been exceptionally sensitive to beta blockers."

A Washington Department of Social and Health Services (DSHS) 
form, dated December 1999, indicates that the veteran's 
depression began in September 1999 after he was laid off from 
work and was exacerbated by his heart surgery.

A December 1999 treatment note from Chelan-Douglas Provider 
Network indicates that the veteran complained of depression 
after the loss of his job, heart attack, and heart surgery.

A January 2000 progress note by R.K.P., M.D., states that 
"[a]pparently, [the veteran] has been having some elevated 
blood pressures in [Dr. B.A.B.]'s office."  The doctor 
decided to start the veteran on an ACE inhibitor "regardless 
of his blood pressure." 

A March 2000 psychiatric diagnostic consultation by J.A.J., 
M.D., indicates that the veteran felt his depression was due 
to his reading illiteracy, September 1999 job layoff, heart 
attack, and heart surgery.  He denied any premorbid 
psychiatric syndromes until November 1999.  The doctor 
observed that the veteran's history and symptoms were 
consistent with PTSD due to his Vietnam experience.  The 
physician further noted that the veteran's history "is also 
suggestive of a recent exacerbation of his anxiety, most 
likely related to the loss of his occupational structure and 
serious threat to his health."

In an April 2000 DSHS development note, the veteran described 
his mood as "good."  He indicated that he had never had a 
problem with his mood before and had never sought medical 
treatment or taken medication for his mood.  The veteran 
reported that "his primary disabling condition is getting 
healed from the heart surgery."  The examiner made the 
following notation:

Did not notice any tearfulness or hostility at all 
and he genuinely sounded as if he felt he had no 
psych impairment, but more so heart impairment 
causing him significant difficulties currently.

In a May 2000 treatment note, E.K., M.D., made the following 
statement:

While the claimant alleges depression, there was 
little indication of same, either as MSE or via the 
claimant's self-description of symptoms.  While he 
has low energy and needs extra rest, this seems 
almost entirely due to his medical condition during 
his recuperation.  Regarding his PTSD, this has 
been chronic and has improved, as he is no longer 
experiencing nightmares or various other symptoms 
to degree of severity that he did shortly following 
his return from Vietnam . . . His acute medical 
illness in November 1999, and subsequent bypass 
surgery, as well as his loss of employment due to 
closing of the mine earlier, led to an adjustment 
disorder, not surprisingly, and a probable 
exacerbation of some of his PTSD symptoms.  

A December 2000 progress note by Dr. R.K.P. indicates that 
"[f]rom a cardiac standpoint he is doing well without 
recurrent angina or rhythm problems."  The doctor stated 
that his "obvious major problem" was progressive obesity 
and physical inactivity.

A May 2001 treatment note by Dr. B.A.B. notes that the 
veteran had a 30 pack year history but quit smoking after his 
1999 heart attack.

In July 2001, Dr. B.A.B. stated that the veteran's 
hypertension had improved and remained sub optimally 
controlled with medication.

In an August 2001 report, S.H.S., PhD, diagnosed (1) mild to 
moderate depressive disorder due to heart attack, heart 
surgery, and loss of function; and (2) mild and improved PTSD 
secondary to the veteran's Vietnam experience.  The veteran 
stated that his wife divorced him due to the PTSD.  The 
report indicates that the doctor reviewed the claims file. 

A February 2002 progress note by Dr. R.K.P. indicates that 
the veteran was symptomatically stable with regard to his 
coronary disease.  His blood pressure was 100/70.  

In a March 2002 affidavit, the veteran's sister-in-law stated 
that although the veteran had suffered from depression for 
several years, it became substantially worse after losing his 
job and suffering a heart attack one month later.

An April 2002 Social Security Administration (SSA) decision 
found that the veteran had been disabled since November 16, 
1999.  The primary diagnosis was ischemic heart disease with 
a secondary diagnosis of affective or mood disorders.

A June 2002 VA psychiatric treatment note by C.E.T., M.D. 
relates that "[s]ince being laid off from work in 10/99 and 
then having a heart attack in 11/99 followed by a CABG five 
vessel, PTSD symptoms and depression symptoms have been much 
worse."  The veteran reported that he cried spontaneously 
two to three times per week since his heart attack and never 
before then.  The doctor determined that the veteran's layoff 
and heart attack resulted in "a persisting at least mild to 
moderate depression state."

The veteran submitted to a July 2002 PTSD examination.  The 
veteran reported that his heart attack and surgery had 
significantly impacted his ability to work and provide for 
his family.  The doctor reviewed the claims file.  His 
diagnosis included depression due to the veteran's medical 
condition, residuals from his heart attack and subsequent 
surgery, "but also contributed to by PTSD."  In an October 
2002 email, the doctor stated that the veteran's depression 
was 75% the result of residuals from the heart attack and 
surgery and 25% the result of PTSD.

The veteran underwent a July 2002 VA examination to evaluate 
the etiology of his hypertension and heart disease.  The 
examiner did not review the claims file.  The veteran 
reported that he was diagnosed with hypertension three years 
previously and that prior to his heart attack he smoked two 
and a half packs of cigarettes per day.  The examiner 
determined that there was insufficient evidence to conclude 
that the veteran's hypertension and heart attack are 
secondary to his PTSD.  He continued:

Because of his obesity, and the relatively recent 
onset of his health complications and his heavy 
smoking history, and after a brief discussion with 
the [VA] psychologist who felt that the veteran's 
PTSD was relatively mild, it is more likely that 
the veteran's cardiovascular disease was caused by 
nutritional and smoking factors.  

In an August 2002 correspondence, the veteran made the 
following statement:

Please be aware that I am/have filed a claim only 
for Posttraumatic Stress Disorder.  While I have 
had a heart attack and I do have hypertension, 
there is no clear thought in my mind that this was 
caused by my service in Vietnam.  My PTSD was 
definitely from my experience in Vietnam. (Emphasis 
in original).

A September 2002 report by the J.W.B., M.S.W., L.C.S.W., 
contains a diagnosis of PTSD but does not mention the 
veteran's hypertension or heart disease.

In a September 2003 correspondence, Dr. C.E.T. indicated 
that he was the veteran's treating psychiatrist for PTSD 
and Major Depression Disorder, which he determined had 
been "unremitting" since the veteran's heart attack.  
There is no indication that the doctor reviewed the 
claims file.  The doctor made the following statement:

[The veteran] has asked me to provide an opinion 
regarding the possibility of a causal relationship 
between PTSD and Coronary Artery Disease [], which 
resulted in a myocardial infarction in 10/99.  I 
reviewed the salient clinical research literature 
upon such a request from another vet three years 
ago and found the science lacking regarding 
mechanisms by which a chronic stress related mental 
illness could result in significantly increased 
risk of Coronary Artery Disease and therefore risk 
of myocardial infarction.  My review of the 
literature that has accumulated in the past three 
years now allows me to opine that on a much more 
probable than not basis PTSD is a significant risk 
factor for and cause of both Coronary Artery 
Disease and Myocardial Infarction.

In his September 2004 NOD, the veteran stated that "I 
believe my high blood pressure and heart condition was [sic] 
caused more by my PTSD than other factors."  He also stated 
that "my psychiatrist has said [the heart condition and high 
blood pressure] were caused at least in part by my PTSD." 
(Emphasis in original).

In January 2006, D.M.J., M.D., performed an independent 
medical examination.  However, he did not provide an opinion 
concerning the etiology of the veteran's hypertension and 
heart disease.  

A January 2006 progress note from Wenatchee Valley Clinic 
indicates that he was seen at VA's request for "disability 
determination."  The veteran reported that he was treated 
for high cholesterol and hypertension prior to his 1999 heart 
attack.

Subsequently, in November 2006, the RO asked L.C., M.D., to 
review the claims file and provide an independent medical 
opinion concerning the etiology of the veteran's hypertension 
and heart disease.  Dr. L.C. is board-certified in internal 
medicine.  The doctor opined that both conditions are at 
least as likely as not caused by or a result of the veteran's 
PTSD.  She acknowledged that while the relationship between 
PTSD and cardiovascular disease "has been disputed for a 
long time," several recent studies have found an association 
between PTSD and cardiovascular disease.  As to whether the 
veteran's PTSD caused his heart disease, the doctor stated:

Because this veteran has been diagnosed with 
moderately severe posttraumatic stress disorder 
secondary to combat trauma exposure during the 
Vietnam War, with the evidence in the literature 
linking the development of cardiovascular disease, 
i.e., hypertension and artherosclerotic heart 
disease, to PTSD, it is my opinion that this 
veteran's hypertensive condition and coronary 
artery disease are at least as likely as not caused 
by or a result of his posttraumatic stress 
disorder.  It should be noted that this veteran 
also has other significant risk factors that 
contributed to his coronary artery disease, 
including hypercholesterolemia and morbid obesity.

In an undated addendum to her opinion, Dr. L.C. made the 
following statement:

According to medical records, this veteran suffered 
from PTSD symptoms since the military service, 
especially after returning from Vietnam, as 
indicated in the psychiatric evaluation by [Dr. 
Janssen] dated 3/13/00 and [Dr. Ball] dated 
9/16/02.  His PTSD symptoms were severe enough to 
cause a divorce after returning from Vietnam.  
Because this veteran suffered PTSD symptoms long 
before the diagnosis of HTN and CAD and for the 
reasons stated in the previous report for the 
relationship between PTSD and cardiovascular 
disease, this veteran's HTN and CAD are at least as 
likely as not caused by his PTSD.

In February 2007, M.O., M.D., performed an independent 
psychiatry examination.  The doctor stated that he reviewed 
"C&P exams, VA treatment records, letters written on his 
behalf, CWH Internal Medicine records, neuropsychological 
testing report."  The doctor determined that "[the 
veteran"] has intermittent interference with physical health 
because his coronary artery disease may have been exacerbated 
by his PTSD symptoms (per records)."  Dr. M.O. is board-
certified in psychiatry and neurology.

During his October 2007 video conference hearing, the veteran 
stated that his PTSD made him "jumpy" and that he startled 
easily.  The veteran testified that this ongoing heightened 
stress level affected his blood pressure, which in turn 
affected  his heart.  He further stated that he had 
experienced constant anxiety since returning from Vietnam.  

b. Discussion

Service connection is currently in effect for PTSD, which is 
rated as 50 percent disabling.  The veteran contends that his 
PTSD has caused or aggravated his hypertension and heart 
disease.  There is ample medical evidence to show that the 
veteran has current diagnoses of hypertension and heart 
disease.  The evidence that addresses the contended causal 
relationship consists of a July 2002 VA opinion, a September 
2003 VA opinion, a November 2006 private opinion, and a 
February 2007 private opinion.  

The record contains conflicting medical opinions with regard 
to whether the veteran's service-connected PTSD caused his 
hypertension and heart disease.  In such a circumstance, the 
Board must determine how much weight should attach to each 
medical opinion of record and to provide adequate reasons and 
bases upon its adoption of one medical opinion over another.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that 
the Board may "favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases").  In addition, the Board 
notes that it may place greater weight on one medical opinion 
over another, depending on factors such as reasoning employed 
and whether or not, and the extent to which, the examiner 
reviewed prior clinical records and other evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches").

The July 2002 VA examiner opined that there was insufficient 
evidence to conclude that the veteran's hypertension and 
heart disease are secondary to his PTSD.  The examiner noted 
the veteran's obesity, heavy smoking history and recent onset 
of health problems as playing causative roles.  He also 
consulted with the VA psychologist who had examined the 
veteran in connection with the PTSD claim.  The examiner 
determined that "it is more likely" that the veteran's 
hypertension and heart disease were due to nutritional and 
smoking factors.  Thus, the opinion weighs against the 
alleged nexus.  However, the probative value or weight of the 
opinion is diminished because it was not based upon a review 
of the relevant medical evidence in the claims file, and the 
examiner's credentials are unknown.   

The February 2007 opinion by a board-certified psychiatrist 
and neurologist is speculative in nature.  The doctor merely 
noted that the veteran's heart disease "may have" been 
exacerbated by his PTSD symptoms.  (Emphasis added.)  38 
C.F.R. § 3.102 (2007) provides that service connection may 
not be based on a resort to speculation or even remote 
possibility, and a number of Court cases have provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  Thus, the February 2007 opinion 
neither supports nor weighs against the claim.

The September 2003 VA doctor cited selected studies and 
concluded that it is "much more probable than not" that 
PTSD is a significant risk factor for and cause of both 
hypertension and heart disease.  Although this opinion 
supports the claim, it does not include a rationale or any 
indication that relevant evidence was considered.  There is 
also no indication that the doctor reviewed the claims file.  
However, as explained above, Dr. C.E.T. has been the 
veteran's treating psychiatrist since 2002 and is presumably 
familiar with his medical history.  

In contrast, the November 2006 opinion is well reasoned.  The 
physician, who is a board-certified internist, recognized 
that morbid obesity, hypertension, and hypercholesterolemia 
(all conditions that the veteran suffers from) are known risk 
factors for the development of heart disease.  However, she 
reviewed the claims file and pointed out that the veteran had 
suffered from PTSD since returning from Vietnam, long before 
he developed hypertension and heart disease.  The doctor 
cited various medical studies that supported a link between 
PTSD and cardiovascular disease, and determined that the 
veteran's hypertension and heart disease are "at least as 
likely as not" caused by or the result of his PTSD.  With 
application of the doctrine of reasonable doubt, this opinion 
supports the claim for secondary service connection for 
hypertension and heart disease.  

IV. CONCLUSION

For the reasons stated above, the Board finds that the 
relevant competent evidence is at least in equipoise as to 
whether the veteran's hypertension and heart disease were 
caused by his service-connected PTSD.  Accordingly, secondary 
service connection for hypertension and heart disease is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  
ORDER 

Secondary service connection for hypertension and heart 
disease is granted.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


